      Case 3:17-cr-00083-RNC Document 164 Filed 09/07/21 Page 1 of 1




                             UNITED S]"4T'ÐS DIS1'RICl' COU R]'
                               DI ST'RI C'f O I'' CONN TìC]-I CUT'



UNI't'Ëti s'f',Al-!is ütj AMËRtcA                            CASÐ NO. 3:l7CRB3 {RNC)




IJË'|E,R YUR,YE,VICI I LË,VASI IOV, AKA                      August I 8, 2021
        "Petr Levashgyo" "Fet€r' Severa,"
        "Fetr Sevcra," and "Sergey Ästakhov"

                                                ûF{ÐÐR

        It is hereby orclered that the Del'erred lnspeetiorr LJnit at the John Iì. Kennec{y
lntcrnational Airport, Terminal 5, Jamaica, Nerv York return lleter Levashov's (D.O.il,
911311980) passport to the custody of his attorney, Vadim ¿\. Glozman, at the fbllor.ving address:

                              Vadinr.A. Glozman
                              Law Ofíìces of Vadim,4, Glozman
                              53 W. Jaekson Bivd. Suite 1410
                              Chicago, Illinois 60604




                                                v    {    þ./
I   bn, Robcrt N, {lh
